Citation Nr: 1616992	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  15-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a claim for service connection for tinnitus.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


FINDING OF FACT

The Veteran's tinnitus is related to his service.


CONCLUSION OF LAW

The Veteran's tinnitus is related to his service.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he was exposed to loud noise during service, and that he experienced tinnitus during and since his service.  See e.g., Veteran's statement, received in July 2013.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Tinnitus can be service connected on such a basis. 

The "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The "P" stands for "physical capacity or stamina;" the "U" indicates "upper extremities;" the "L" is indicative of the "lower extremities;" the "H" reflects the state of the "hearing and ear;" the "E" is indicative of the eyes; and the "S" stands for psychiatric condition.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The Veteran's discharge (DD Form 214) shows that his primary specialty was "Arpr Mat Fclty Spcl," that he received training as a jet mechanic, and that his last duty assignment was with a maintenance squadron in the Strategic Air Command (SAC).  

The Veteran's service treatment records include an entrance examination report, dated in May 1961, which shows that he was assigned an "H-2" profile for his hearing.  An examination report, dated in September 1962, shows that his ears and drums were clinically evaluated as normal; the report includes a notation of a loss of hearing due to an auto accident in 1958 (prior to service), and hearing loss, right ear.  An October 1963 report notes that he was completely deaf in his right ear, that every effort should be made to preserve his left ear hearing, and that he therefore should be removed from areas with hazardous noise.  Nevertheless, between January and February of 1964, he was evaluated for right ear trouble, left ear hearing loss, and headaches, noted to be related to noise exposure.  The Veteran's separation examination report, dated in May 1965, shows that his ears and drums were clinically evaluated as normal; he was noted to have all frequency hearing loss in his right ear.  In an associated "report of medical history," he indicated that he did not have running ears, but that he had "ear, nose or throat trouble."  The report notes throat trouble/sore throat, and includes the notation "no complaint exists."  

As for the post-active duty medical evidence, it consists of a VA disability benefits questionnaire, dated in February 2014.  This report shows that the examiner indicated that the Veteran's claim file had been reviewed.   The Veteran reported that his tinnitus had its onset during service.  He stated that he was initially removed from flight line duty due to his hearing loss, but that he was put back on flight line duty due to a manpower shortage.  As a result, he was exposed to loud noise from engines, and he began experiencing tinnitus, and he has had loud tinnitus since that time.  No symptoms of tinnitus were claimed for the right ear, which was noted to have "no real hearing."  The examiner concluded that the Veteran has left ear tinnitus.  The examiner further concluded that it is less likely than not that the Veteran's left ear tinnitus is due to an event during his military duty.  The examiner explained that the Veteran's assertion of an onset of tinnitus during service does not match his statement at discharge of "no complaint exists."  The examiner further stated that the Veteran's hearing loss has obviously progressed since his discharge, and that process may well be the nexus for his current tinnitus. 

The Board finds that service connection for tinnitus is warranted.  Although the VA examiner indicated that the Veteran's assertion of an onset of tinnitus is inconsistent with his statement at discharge of "no complaint exists," the Veteran did not affirmatively deny tinnitus upon separation from service, and the examiner did not discuss the Veteran's service treatment records which corroborate his reported history of being removed from flight line duty to protect his left ear hearing.  The service treatment records also show that that the Veteran was put back on duties exposing him to loud noise, despite an October 1963 recommendation that he not put on duties around hazardous noise.  See e.g., January 1964 report (noting headaches from engine noise, and right ear trouble).  In this regard, service treatment records show that he was hospitalized for five few days in February 1964 for an otolaryngological evaluation in order to evaluated his hearing loss.  The Veteran is shown to have received training as an aircraft mechanic and to have served with an aircraft maintenance unit following his training.  

The Veteran's claimed exposure to loud noise from aircraft engines is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2105).  The Veteran is competent to report his tinnitus symptom.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  There is no basis upon which to find he is not an accurate historian.  The Board therefore finds that the evidence is at least in equipoise as to whether his currently shown left ear tinnitus is related to his service, and that affording the Veteran the benefit of all doubt, that service connection for left ear tinnitus is warranted. 

As the Board has granted the claims tinnitus, in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

 Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


